Case 1:97-cv-07285-DLI-RML Document 1699 Filed 03/14/19 Page 1 of 1 PageID #: 19413

                                                                                          Arent Fox LLP / Attorneys at Law
                                                               Boston / Los Angeles / New York / San Francisco / Washington




   March 14, 2019                                                                   Allen G. Reiter
                                                                                    Partner
                                                                                    212.484.3915 DIRECT
   VIA ECF                                                                          212.484.3990 FAX
                                                                                    allen.reiter@arentfox.com
   Magistrate Judge Robert M. Levy
   United States District Court
   Eastern District of New York
   United States Courthouse, Room 928S
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re:    DMJ Associates, L.L.C. v. Carl A. Capasso
          Civil Action No. 97-Civ-7285 (DLI) (RML)

   Dear Magistrate Judge Levy:

           We represent third-party plaintiff Quanta Resources Corporation in the above-referenced
   action. Pursuant to the Court’s minute entry of February 25 2019, we write to provide Your
   Honor with an update regarding the status of the settlement of the action.
           The parties expect that all of the required signatures on the settlement documents will be
   collected within the next few days and that the settlement payments will be received shortly
   thereafter (payment by the United States will be processed in the ordinary course of business
   after the settlement papers are filed with the Court). In light of that, we expect that our next
   communication with the Court will be the filing of the Consent Judgment and the Stipulation of
   Dismissal. Out of an abundance of caution, we request that Your Honor set April 5, 2019 as a
   control date, with the parties required to file a status report on that date in the event that we have
   not filed the settlement papers on or before then.
          This letter has been reviewed and approved by the attorneys for third-party plaintiff
   Exxon Mobil Corporation, liaison counsel for the largest group of the private third-party
   defendants and by counsel for the Federal third-party defendants.
                                                          Respectfully submitted,

                                                          /s/ Allen G. Reiter
                                                          Allen G. Reiter



   cc:        All Counsel of Record (via ECF)
